 



Exhibit 10.31

AIRCRAFT TIME SHARING AGREEMENT

Dated as of the 22nd day of January, 2003.
between
Emmis Operating Company
as Operator,
and
Jeffrey H. Smulyan,
as Time Share Lessee,

Concerning one Gulfstream Aerospace G-IV aircraft bearing
U.S. registration number N971EC,
and
Manufacturer’s serial number 1000.

* * *

INSTRUCTIONS FOR COMPLIANCE WITH
“TRUTH IN LEASING” REQUIREMENTS UNDER FAR § 91.23

Within 24 hours after execution of this Agreement:
mail a copy of the executed document, without Exhibits A and B, to the
following address via certified mail, return receipt requested:

Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125

At least 48 hours prior to the first flight to be conducted under this
Agreement:
provide notice of the departure airport and proposed time of departure
of said first flight, by telephone or facsimile, to the Flight Standards
District Office located nearest the departure airport.

Carry a copy of this Agreement in the aircraft at all times.

* * *

Exhibits A and B are intentionally omitted for FAA submission purposes.

 



--------------------------------------------------------------------------------



 



     This AIRCRAFT TIME SHARING AGREEMENT (the “Agreement”) is made and
effective as of the 22nd day of January, 2003, (the “Effective Date”), by and
between Emmis Operating Company, an Indiana corporation (“Operator”), and
Jeffrey H. Smulyan, an Indiana resident (“Time Share Lessee”).

W I T N E S S E T H :

     WHEREAS, Operator controls and operates in the legal capacity of lessee the
Aircraft described and referred to herein;

     WHEREAS, Operator contracts for the services of a fully qualified flight
crew to operate the Aircraft;

     WHEREAS, Time Share Lessee desires to sublease the Aircraft, with a flight
crew, on a non-exclusive basis, from Operator on a time sharing basis as defined
in Section 91.501(c)(1) of the FAR;

     WHEREAS, Operator is willing to sublease the Aircraft, with flight crew, on
a non-exclusive basis, to Time Share Lessee on a time sharing basis; and

     WHEREAS, during the Term of this Agreement, the Aircraft will be subject to
use by Operator and/or other one or more subleases to third-parties.

     NOW, THEREFORE, in consideration of the mutual promises herein contained
and other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:



1.   Definitions. The following terms shall have the following meanings for all
purposes of this Agreement:       “Aircraft” means the Airframe, the Engines,
and the Aircraft Documents. Such Engines shall be deemed part of the “Aircraft”
whether or not from time to time attached to the Airframe or on the ground.    
  “Aircraft Documents” means all flight records, maintenance records, historical
records, modification records, overhaul records, manuals, logbooks,
authorizations, drawings and data relating to the Airframe, any Engine, or any
Part, that have been provided to Time Share Lessee by Operator, or are required
by Applicable Law to be created or maintained with respect to the maintenance
and/or operation of the Aircraft.       “Airframe” means the Gulfstream
Aerospace G-IV airframe bearing manufacturer’s serial number 1000 and United
States registration number N971EC, together with any and all Parts (including,
but not limited to, landing gear and auxiliary power units but excluding Engines
or engines) so long as such Parts shall be either incorporated or installed in
or attached to the Airframe.       “Applicable Law” means, without limitation,
all applicable laws, treaties, international agreements, decisions and orders of
any court, arbitration or governmental agency or authority and rules,
regulations, orders, directives, licenses and permits of any governmental body,
instrumentality, agency or authority, including, without limitation, the FAR and
49 U.S.C. § 41101, et seq., as amended.       “Business Day” means any day of
the year in which banks are not authorized or required to close in the State of
Indiana.       “Consent to Sublease” means that certain Consent to Sublease of
even date herewith by and among Owner, Operator, and Time Share Lessee, a copy
of which is attached hereto as Exhibit B, the terms and conditions of which are
incorporated into this Agreement by reference       “Engines” means two
(2) Rolls Royce TAY MK611-8 model engines, serial numbers 16001 and 16002,
together with any and all Parts so long as the same shall be either incorporated
or installed in or attached to such Engine. An Engine shall remain subleased
hereunder whether or not from time to time attached to the Airframe or on the
ground.

 



--------------------------------------------------------------------------------



 



    “FAA” means the Federal Aviation Administration or any successor agency.    
  “FAR” means collectively the Aeronautics Regulations of the Federal Aviation
Administration and the Department of Transportation, as codified at Title 14,
Parts 1 to 399 of the United States Code of Federal Regulations.       “Flight
Hour” means each flight hour of use of the Aircraft by Time Share Lessee, as
recorded on the Aircraft hour meter.       “Headlease” means that certain
Aircraft Lease Agreement dated as of September 27, 2002 between Owner and
Operator, a copy of which is attached hereto as Exhibit A, the terms and
conditions of which are incorporated into this Agreement by reference.      
“Operating Base” means Indianapolis International Airport, Indianapolis,
Indiana.       “Operational Control” has the same meaning given the term in
Section 1.1 of the FAR.       “Owner” means AVN Air, LLC.       “Parts” means
all appliances, components, parts, instruments, appurtenances, accessories,
furnishings or other equipment of whatever nature (other than complete Engines
or engines) which may from time to time be incorporated or installed in or
attached to the Airframe or any Engine and includes replacement parts.      
“Pilot in Command” has the same meaning given the term in Section 1.1 of the
FAR.       “Taxes” means all sales taxes, use taxes, retailer taxes, duties,
fees, excise taxes (including, without limitation, federal transportation excise
taxes), or other taxes of any kind which may be assessed or levied by any Taxing
Jurisdiction as a result of the sublease of the Aircraft to Time Share Lessee,
or the use of the Aircraft by Time Share Lessee, or the provision of a taxable
transportation service to Time Share Lessee using the Aircraft.       “Taxing
Jurisdictions” means any federal, state, county, local, airport, district,
foreign, or other governmental authority that imposes Taxes.       “Term” means
the term of this Agreement set forth in Section 3.   2.   Agreement to Sublease.
Operator agrees to sublease the Aircraft to Time Share Lessee on as “as needed
and as available” basis, and to provide a fully qualified flight crew for all
Time Share Lessee’s flight operations, in accordance with the terms and
conditions of this Agreement.   3.   Term. The term of this Agreement shall
commence on the Effective Date and continue for a period of one (1) year. At the
end of the initial one (1) year Term or any subsequent one (1) year Term, this
Agreement shall automatically be renewed for an additional one (1) year Term.
The foregoing notwithstanding, each party shall have the right to terminate this
Agreement with or without cause on thirty (30) days written notice to the other
party.   4.   Intent and Interpretation. The parties hereto intend that this
Agreement shall constitute, and this Agreement shall be interpreted as, a Time
Sharing Agreement as defined in Section 91.501(c)(1) of the FAR.   5.  
Non-Exclusivity. Time Share Lessee acknowledges that the Aircraft is subleased
to Time Share Lessee hereunder on a non-exclusive basis, and that the Aircraft
will also be subject use by Operator, and may also be subject to non-exclusive
sublease to others during the Term.   6.   Flight Charges. Time Share Lessee
shall pay Operator for each flight conducted under this Agreement an

2



--------------------------------------------------------------------------------



 



    amount equal to the lesser of the following:



6.1   an amount equal to the product of the number of Flight Hours of the
duration of the flight, rounded to the nearest 1/10th of a Flight Hour,
multiplied by the Gulfstream IV Total Direct Costs Per Flight Hour as published
by Conklin & de Decker Aviation Information, as updated from time to time; and  
6.2   an amount equal to the maximum amount of expense reimbursement permitted
in accordance with Section 91.501(d) of the FAR, which expenses include and are
limited to:



6.2.1   fuel, oil, lubricants, and other additives;   6.2.2   travel expenses of
the crew, including food, lodging and ground transportation;   6.2.3   hangar
and tie down costs away from the Aircraft’s base of operation;   6.2.4  
insurance obtained for the specific flight;   6.2.5   landing fees, airport
taxes and similar assessments;   6.2.6   customs, foreign permit, and similar
fees directly related to the flight;   6.2.7   in-flight food and beverages;  
6.2.8   passenger ground transportation;   6.2.9   flight planning and weather
contract services; and   6.2.10   an additional charge equal to 100% of the
expenses listed in Section 6.2.1.



7.   Invoices and Payment. Operator will initially pay all expenses related to
the operation of the Aircraft when and as such expenses are incurred, provided
that within fifteen (15) days after the last day of any calendar month during
which any flight for the account of Time Share Lessee has been conducted,
Operator shall provide an invoice to Time Share Lessee for an amount determined
in accordance with Section 6 above. Time Share Lessee shall remit the full
amount of any such invoice, together with any applicable Taxes under Section 8,
to Operator promptly within fifteen (15) days of the invoice date.   8.   Taxes.
No payments to be made by Time Share Lessee under Sections 6 and 7 of this
Agreement includes, and Time Share Lessee shall be responsible for, shall
indemnify and hold harmless Operator against, any Taxes which may be assessed or
levied by any Taxing Jurisdiction as a result of the sublease of the Aircraft to
Time Share Lessee, or the use of the Aircraft by Time Share Lessee, or the
provision of a taxable transportation service to Time Share Lessee using the
Aircraft. Without limiting the generality of the foregoing, Time Share Lessee
and Operator specifically acknowledge that all Time Share Lessee’s flights will
be subject to commercial air transportation excise taxes pursuant to
Section 4261 of the Internal Revenue Code, regardless of whether any such flight
is considered “noncommercial” under the FAR. Time Share Lessee shall remit to
Operator all such Taxes together with each payment made pursuant to Section 7.  
9.   Scheduling Flights.



9.1   Submitting Flight Requests. Time Share Lessee shall submit requests for
flight time and proposed flight schedules to Operator as far in advance of any
given flight as possible, and in any case, at least 24 hours in advance of Time
Share Lessee’s planned departure. Time Share Lessee shall provide at least the
following information for each proposed flight at least 24 hours prior to
scheduled departure: departure airport; destination airport; date and time of
departure; the number of anticipated passengers; the nature and extent of
luggage and/or cargo to be carried; the date and time of return flight, if any;
and any other information concerning the proposed flight that may be pertinent
or required by Operator or Operator’s flight crew.   9.2   Approval of Flight
Requests. Each use of the Aircraft by Time Share Lessee shall be subject to
Operator’s prior approval in writing. Operator may approve or deny any flight
scheduling request in Operator’s sole discretion. Scheduling requests not
approved in writing by 5:00 p.m. Indianapolis local time on the 2nd Business Day
after the request is received by Operator shall be deemed denied. Operator shall
be under no obligation to approve any flight request submitted by Time Share
Lessee, and shall have final authority over the scheduling of the Aircraft,
provided,

3



--------------------------------------------------------------------------------



 



    however, that Operator will use reasonable efforts to accommodate Time Share
Lessee’s needs and avoid conflicts in scheduling.   9.3   Subordinated Use of
Aircraft. Time Share Lessee’s rights to schedule use of the Aircraft during the
Term of this Agreement shall at all times be subordinate to the Aircraft use
requirements of Operator, and any parent corporation, subsidiary or affiliate of
Operator to which Operator has subleased or hereafter subleases the Aircraft
(each an “Operator Related Sublessee”), and Operator and each Operator Related
Sublessee shall at all times be entitled to preempt any scheduled, unscheduled,
and anticipated use of the Aircraft by Time Share Lessee, notwithstanding any
prior approval by Operator of a request by Time Share Lessee to schedule a
flight.   9.4   Priority Use of Aircraft. Time Share Lessee’s rights to schedule
use of the Aircraft during the Term of this Agreement shall, subject to
Section 9.2, at all times be superior to the Aircraft use requirements of any
person to whom, or entity to which, Operator has subleased or hereafter
subleases the Aircraft other than an Operator Related Sublessee (any such person
or entity an “Unrelated Sublessee”), and Time Share Lessee shall at all times be
entitled to preempt any scheduled, unscheduled, and anticipated use of the
Aircraft by any Unrelated Subessee.



10.   Title and Registration; Subordination. Owner has exclusive and equitable
title to the Aircraft, and Operator has exclusive leasehold possessory rights to
the Aircraft pursuant to the Headlease. Time Share Lessee acknowledges that
title to the Aircraft shall remain vested in Owner, and Time Share Lessee
undertakes, to the extent permitted by Applicable Law, to do all such further
acts, deeds, assurances or things as may, (i) in the reasonable opinion of the
Owner, be necessary or desirable in order to protect or preserve Operator’s
title to the Aircraft, and (ii) in the reasonable opinion of the Operator, be
necessary or desirable in order to protect or preserve Operator’s rights under
the Headlease. Time Share Lessee acknowledges that it has executed the Consent
to Sublease, the terms and conditions of which are incorporated in this
Agreement by reference, and agrees to abide by the terms of the Consent to
Sublease. Notwithstanding anything in this Agreement to the contrary, any rights
Time Share Lessee may have in or to the Aircraft by virtue of this Agreement,
including Time Share Lessee’s rights to possession and use of the Aircraft, are
in all respects subordinate, junior, and subject to Owner’s rights and interests
under the Headlease, including, without limitation, the right of Owner to take
possession of the Aircraft and Engines upon Operator’s default under the
Headlease. To the extent requested by Owner, its successors or assigns, Time
Share Lessee shall take all action necessary to continue all right, title and
interest of Owner, its successors or assigns in the Aircraft under Applicable
Law.   11.   Aircraft Maintenance and Flight Crew. Operator shall be solely
responsible for maintenance, preventive maintenance and required or otherwise
necessary inspections of the Aircraft, and shall take such requirements into
account in scheduling the Aircraft. No period of maintenance, preventative
maintenance, or inspection shall be delayed or postponed for the purpose of
scheduling the Aircraft, unless said maintenance or inspection can be safely
conducted at a later time in compliance with all applicable laws and
regulations, and with the sound discretion of the pilot in command.   12.  
Flight Crews. Operator shall provide to Time Share Lessee a qualified flight
crew for each flight conducted in accordance with this Agreement. Operator
chooses not to hire its own pilots but to contract for pilot services from a
third party vendor. Although the flight crew is supplied by a third party
vendor, the flight crew is under the exclusive command and control of Operator
in all phases of all flights conducted hereunder.   13.   OPERATIONAL CONTROL.
THE PARTIES EXPRESSLY AGREE THAT OPERATOR SHALL HAVE AND MAINTAIN OPERATIONAL
CONTROL OF THE AIRCRAFT FOR ALL FLIGHTS OPERATED UNDER THIS AGREEMENT, AND THAT
THE INTENT OF THE PARTIES IS THAT THIS AGREEMENT CONSTITUTE A “TIME SHARING
AGREEMENT” AS SUCH TERM IS DEFINED IN SECTION 91.501(C)(1) OF THE FAR. OPERATOR
SHALL EXERCISE EXCLUSIVE AUTHORITY OVER INITIATING, CONDUCTING, OR TERMINATING
ANY FLIGHT CONDUCTED ON BEHALF OF TIME SHARE LESSEE PURSUANT TO THIS AGREEMENT.

4



--------------------------------------------------------------------------------



 



14.   Authority of Pilot In Command. Notwithstanding that Operator shall have
Operational Control of the Aircraft during any flight conducted pursuant to this
Agreement, Operator and Time Share Lessee expressly agree that the Pilot in
Command, in his or her sole discretion, may terminate any flight, refuse to
commence any flight, or take any other flight-related action which in the
judgment of the Pilot in Command is necessitated by considerations of safety.
The Pilot in Command shall have final and complete authority to postpone or
cancel any flight for any reason or condition which in his or her judgment would
compromise the safety of the flight. No such action of the Pilot in Command
shall create or support any liability of Operator to Time Share Lessee for loss,
injury, damage or delay.   15.   Force Majeure. Operator shall not be liable for
delay or failure to furnish the Aircraft and flight crew pursuant to this
Agreement when such failure is caused by government regulation or authority,
mechanical difficulty, war, civil commotion, strikes or labor disputes, weather
conditions, acts of God or other unforeseen or unanticipated circumstances.  
16.   Insurance.



16.1   Liability. Operator shall maintain, or cause to be maintained, bodily
injury and property damage, liability insurance in an amount no less than One
Hundred Million United States Dollars (US$ 100,000,000.00) Combined Single Limit
for the benefit of itself, Time Share Lessee, and Owner, in connection with the
use of the Aircraft. Said policy shall be an occurrence policy naming Owner,
Operator and Time Share Lessee as Named Insured.   16.2   Hull. Operator shall
maintain, or cause to be maintained, all risks aircraft hull insurance in an
amount equal to the fair market value of the Aircraft, which the parties agree
is not less than Seventeen Million United States Dollars (US$ 17,000,000.00),
and such insurance shall name Owner and Operator as loss payees as their
interests may appear.   16.3   Insurance Certificates. Operator will provide
Time Share Lessee with a Certificate of Insurance upon execution of this
Agreement.



17.   Representations and Warranties. Time Share Lessee represents and warrants
that:



17.1   Time Share Lessee will use the Aircraft solely for and on account of his
own personal or business use, and will not use the Aircraft for the purpose of
providing transportation of passengers or cargo for compensation or hire;   17.2
  Time Share Lessee shall refrain from incurring any mechanic’s or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, nor
shall there be any attempt by Time Share Lessee to convey, mortgage, assign,
lease, sublease, or any way alienate the Aircraft or create any kind of lien or
security interest involving the Aircraft or do anything or take any action that
might mature into such a lien; and   17.3   during the Term of this Agreement,
Time Share Lessee will abide by and conform to all Applicable Laws, governmental
and airport orders, rules and regulations, as shall from time to time be in
effect relating in any way to the operation and use of the Aircraft by a time
sharing Time Share Lessee.



18.   No Assignments Neither this Agreement nor any party’s interest herein
shall be assignable to any other party whatsoever; provided, however, that the
rights and obligations of the Operator may be assigned without the consent of
the Time Share Lessee to the any assignee of Operator’s rights and obligations
under the Headlease.   19.   Governing Law. This Agreement has been negotiated
and delivered in the state of Indiana and shall in all respects be governed by,
and construed in accordance with, the laws of the State of Indiana, including
all

5



--------------------------------------------------------------------------------



 



    matters of construction, validity and performance, without giving effect to
its conflict of laws provisions.   20.   Entire Agreement. This Agreement
constitutes the entire agreement of the parties as of the Effective Date and
supersedes all prior or independent, oral or written agreements, understandings,
statements, representations, commitments, promises, and warranties made with
respect to the subject matter of this Agreement.   21.   Prohibited or
Unenforceable Provisions. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibitions or unenforceability in
any jurisdiction. To the extent permitted by applicable law, each of Operator
and Time Share Lessee hereby waives any provision of applicable law which
renders any provision hereof prohibited or unenforceable in any respect.   22.  
Binding Effect. This Agreement, including all agreements, covenants,
representations and warranties, shall be binding upon and inure to the benefit
of, and may be enforced by Operator, Time Share Lessee, and each of their
respective agents, servants, heirs, representatives and successors.   23.  
Headings. The section headings in this Agreement are for convenience of
reference only and shall not modify, define, expand, or limit any of the terms
or provisions hereof.   24.   Amendments. No term or provision of this Agreement
may be changed, waived, discharged, or terminated orally, but only by an
instrument in writing signed by both parties.   25.   No Waiver. No delay or
omission in the exercise or enforcement or any right or remedy hereunder by
either party shall be construed as a waiver of such right or remedy. All
remedies, rights, undertakings, obligations, and agreements contained herein
shall be cumulative and not mutually exclusive, and in addition to all other
rights and remedies which either party possesses at law or in equity.   26.  
Notices. All communications, declarations, demands, consents, directions,
approvals, instructions, requests and notices required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly given or
made when delivered personally or transmitted electronically by e-mail or
facsimile, receipt acknowledged, or in the case of documented overnight delivery
service or registered or certified mail, return receipt requested, delivery
charge or postage prepaid, on the date shown on the receipt therefor, in each
case at the address set forth below:

                 

  If to Operator:   Emmis Operating Company
40 Monument Circle, Suite 700   Tel:
Fax:   317-684-6565
317-684-558

      Indianapolis, Indiana 46204   E-Mail:   scotte@emmis.com

      Attn: Legal Department        
 
               

  With a copy to:   Galland, Kharasch, Greenberg,   Tel:   202-342-5251

      Fellman & Swirsky, P.C.   Fax:   202-342-5219

      1054 31st Street, N.W., Suite 200   E-Mail:   kswirsky@gkglaw.com

      Washington, D.C. 20007        

      Attn: Keith G. Swirsky        
 
               

  If to Sublessee:   Jeffrey H. Smulyan   Tel:   317-684-6530

      40 Monument Circle, Suite 700   Fax:   317-684-558

      Indianapolis, Indiana 46204   E-Mail:   jeff@emmis.com



27.   Both Parties Equally Responsible for Agreement. It is herein agreed that
both Operator and Time Share Lessee have equally collaborated in the drafting of
this Agreement and both have had the opportunity to confer with legal counsel
prior to signing. Due to this fact, both parties take equal responsibility with
regard to the drafting of this Agreement and any ambiguities contained herein.

6



--------------------------------------------------------------------------------



 



28.   DISCLAIMER. THE AIRCRAFT IS BEING SUBLEASED BY THE OPERATOR TO THE TIME
SHARE LESSEE HEREUNDER ON A COMPLETELY “AS IS, WHERE IS,” BASIS, WHICH IS
ACKNOWLEDGED AND AGREED TO BY THE TIME SHARE LESSEE. THE WARRANTIES AND
REPRESENTATIONS SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ALL
OTHER REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AND OPERATOR
HAS NOT MADE AND SHALL NOT BE CONSIDERED OR DEEMED TO HAVE MADE (WHETHER BY
VIRTUE OF HAVING SUBLEASED THE AIRCRAFT UNDER THIS AGREEMENT, OR HAVING ACQUIRED
THE AIRCRAFT, OR HAVING DONE OR FAILED TO DO ANY ACT, OR HAVING ACQUIRED OR
FAILED TO ACQUIRE ANY STATUS UNDER OR IN RELATION TO THIS AGREEMENT OR
OTHERWISE) ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE AIRCRAFT OR TO ANY PART THEREOF, AND SPECIFICALLY, WITHOUT
LIMITATION, IN THIS RESPECT DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES
CONCERNING THE TITLE, AIRWORTHINESS, VALUE, CONDITION, DESIGN, MERCHANTABILITY,
COMPLIANCE WITH SPECIFICATIONS, CONSTRUCTION AND CONDITION OF THE AIRCRAFT, OR
FITNESS FOR A PARTICULAR USE OF THE AIRCRAFT AND AS TO THE ABSENCE OF LATENT AND
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AND AS TO THE ABSENCE OF ANY
INFRINGEMENT OR THE LIKE, HEREUNDER OF ANY PATENT, TRADEMARK OR COPYRIGHT, AND
AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR AS TO THE
QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE AIRCRAFT OR ANY PART THEREOF OR
ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING
ANY IMPLIED WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR DEALING OR USAGE OF
TRADE), WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF. TIME SHARE LESSEE
HEREBY WAIVES, RELEASES, DISCLAIMS AND RENOUNCES ALL EXPECTATION OF OR RELIANCE
UPON ANY SUCH AND OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF OPERATOR AND
RIGHTS, CLAIMS AND REMEDIES OF TIME SHARE LESSEE AGAINST OPERATOR, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING BUT NOT LIMITED TO (I) ANY
IMPLIED WARRANTY OF MERCHANTABILITY OF FITNESS FOR ANY PARTICULAR USE, (II) ANY
IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE
OF TRADE, (III) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT,
WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF OPERATOR, ACTUAL OR IMPUTED, AND
(IV) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO
THE AIRCRAFT, FOR LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO THE AIRCRAFT,
OR FOR ANY OTHER DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



29.   TRUTH IN LEASING STATEMENT UNDER 14 C.F.R. SECTION 91.23.

WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT, EXCEPT
TO THE EXTENT THE AIRCRAFT IS LESS THAN TWELVE (12) MONTHS OLD, THE AIRCRAFT HAS
BEEN INSPECTED AND MAINTAINED AND IN ACCORDANCE WITH THE FOLLOWING PROVISIONS OF
TITLE 14 OF THE CODE OF FEDERAL REGULATIONS (SAID TITLE 14 HEREINAFTER REFERRED
TO AS THE “FEDERAL AVIATION REGULATIONS” OR THE “FAR”):

CHECK ONE:



9   91.409(f) (1): A continuous airworthiness inspection program that is part of
a continuous airworthiness maintenance program currently in use by a person
holding an air carrier operating certificate or an operating certificate issued
under FAR Part 121, 127, or 135 and operating that make and model aircraft under
FAR Part 121 or operating that make and model under FAR Part 135 and maintaining
it under FAR 135.411(a)(2).   9   91.409 (f) (2): An approved aircraft
inspection program approved under FAR 135.419 and currently in use by a person
holding an operating certificate issued under FAR Part 135.

[Checked] 91.409 (f) (3): A current inspection program recommended by the
manufacturer.



9   91.409 (f) (4): Any other inspection program established by the registered
owner or operator of the Aircraft and approved by the Administrator of the
Federal Aviation Administration in accordance with FAR 91.409 (g).

THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR
OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
ACCORDANCE WITH THE PROVISIONS OF FAR:

CHECK ONE:

                                     
9
  91.409 (f) (1)   9     91.409 (f) (2)   [Checked]   91.409 (f) (3)     9    
91.409 (f) (4)

OPERATOR SHALL HAVE AND RETAIN OPERATIONAL CONTROL OF THE AIRCRAFT DURING ALL
OPERATIONS CONDUCTED PURSUANT TO THIS LEASE. EACH PARTY HERETO CERTIFIES THAT IT
UNDERSTANDS THE EXTENT OF ITS RESPONSIBILITIES, SET FORTH HEREIN, FOR COMPLIANCE
WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE.

THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.

* * *

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Aircraft Time Sharing
Agreement as of the date and year first written above.

         
OPERATOR:
      TIME SHARE LESSEE:

Emmis Operating Company

             
By:
  /s/ J. Scott Enright       /s/ Jeffrey H. Smulyan

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
Print:
  J. Scott Enright       Jeffrey H. Smulyan
Title:
  Vice President        

9



--------------------------------------------------------------------------------



 



AIRCRAFT TIME SHARING AGREEMENT

Exhibit A

(Attach Headlease)

10



--------------------------------------------------------------------------------



 



AIRCRAFT TIME SHARING AGREEMENT

Exhibit B

(Atach Consent to Sublease)

11